[Cite as Harris v. Blosfield, 2020-Ohio-1303.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 MICHAEL HARRIS                                  JUDGES:
                                                 Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                      Hon. W. Scott Gwin, J.
                                                 Hon. Earle E. Wise, Jr., J.
 -vs-
                                                 Case No. 2019CA00138
 AMANDA BLOSFIELD

        Defendant-Appellant                      O P I N IO N




 CHARACTER OF PROCEEDINGS:                       Appeal from the Stark County Court of
                                                 Common Pleas, Juvenile Division, Case
                                                 No. 2018 JCV 01062


 JUDGMENT:                                       Affirmed in part; Reversed in part and
                                                 Remanded

 DATE OF JUDGMENT ENTRY:                         March 31, 2020


 APPEARANCES:


 For Plaintiff-Appellee, pro se                  For Defendant-Appellant, pro se

 MICHAEL HARRIS                                  AMANDA BLOSFIELD
 557 – 23RD Street, NW                           17 Maple Avenue, SE
 Massillon, Ohio 44646                           Massillon, Ohio 44646
Stark County, Case No. 2019CA00138                                                              2


Hoffman, P.J.
           {¶1}    Defendant-appellant Amanda E. Blosfield (“Mother”) appeals the August 22,

2019 Judgment Entry entered by the Stark County Court of Common Pleas, Juvenile

Division, which calculated child support to be paid by plaintiff-appellee Michael B. Harris

(“Father”).

                                   STATEMENT OF THE CASE AND FACTS

           {¶2}    Mother and Father are the biological parents of the minor child (“the Child”).1

The parties have never been married.                Paternity of the Child was established

administratively through genetic testing.

           {¶3}    On September 24, 2018, Father filed a Complaint for Parentage, Allocation

of Parental Rights and Responsibility, and Parenting Time; Custody Affidavit; Affidavit of

Health Insurance; Financial Affidavit; and Uniform Child Custody Affidavit. The parties

completed the mandatory Working Together for Kids parenting seminar as ordered by the

trial court. The trial court appointed Attorney Cristina Eoff as Guardian ad Litem for the

Child.

           {¶4}    Attorney Eoff filed her Guardian Ad Litem Report on March 27, 2019. Father

filed a Motion to Adopt Proposed Shared Parenting Agreement on April 2, 2019. The trial

court scheduled the matter for trial on Father’s Complaint as well as his April 2, 2019

motion for June 5, 2019. On the day of trial, the parties advised the court they had

reached an agreement as to all pending issues. The parties filed an Agreed Shared

Parenting Order on June 25, 2019. Pursuant to the Order, CSEA was to calculate child

support.



1   Father has not filed a Brief in this appeal.
Stark County, Case No. 2019CA00138                                                      3


      {¶5}   On July 5, 2019, Stark County Job and Family Services (“SCJFS”) filed a

motion to set aside/reconsider the Agreed Shared Parenting Order. Therein, SCJFS

advised the trial court the Agreed Shared Parenting Order was improper as it deprived

the parties of the opportunity to present evidence.   Via Judgment Entry filed August 7,

2019, the trial court granted SCJFS’s motion and ordered counsel for the parties to modify

the Shared Parenting Agreement and calculate the proper child support guideline

worksheet. The parties filed their respective Child Support Guideline Worksheets on

August 21, 2019. On his worksheet, Father adjusted his gross income downward by

$3,848.00, his annual out-of-pocket health insurance premiums. Father did not adjust

downward Mother’s income by her out-of-pocket health insurance premiums. On her

worksheet, Mother adjusted her income downward by $3,066.44, her annual out-of-

pocket health insurance premiums. She did not include a deduction for Father’s out-of-

pocket health insurance premiums or her own child care expenses.

      {¶6}   Via Judgment Entry filed August 22, 2019, the trial court ordered Father to

pay child support in the amount of $289.33 plus processing fees, which included

$16/month cash medical support.

      {¶7}   It is from this judgment entry Mother appeals, raising the following

assignment of error:



             THE COURT ERRED WHEN CALCULATING THE AMOUNT OF

      CHILD SUPPORT THAT THE FATHER MUST PAY FOR THE MINOR

      CHILD.
Stark County, Case No. 2019CA00138                                                      4


       {¶8}   Mother contends the trial court erred in calculating Father’s child support

obligation as the trial court failed to adjust her income by her out-of-pocket health

insurance premiums and child care expenses.

       {¶9}   In its August 22, 2019 Judgment Entry, the trial court made the following

findings:



              Counsel presented guideline worksheets. Each attorney included

       overtime for the other party, extrapolated out, and no overtime for their

       client, even though both parties had overtime on the pay stubs submitted.

       Errors are found in each proposed worksheet. Mother’s worksheet did not

       give Father credit for other children in his home and the health insurance

       calculation is inaccurate. Father’s worksheet provided a 66% deviation

       when in his own documentation admits it should be a 39% deviation.

       Therefore, the court calculated child support with and without overtime for

       the parties. The court is adopting the worksheet without overtime for either

       party as the court has no evidence that the overtime is recurring or shall

       continue. The difference between using overtime and no overtime amounts

       to $11 per month. A deviation of 39% for additional parenting time is

       accurate and approved.     The effective date of the child support order

       remains January 1, 2019, as the parties agreed.



       {¶10} On the Child Support Worksheet attached to its August 22, 2019 Judgment

Entry, the trial court made an adjustment in the amount of $3,848.00, for Father’s out-of-
Stark County, Case No. 2019CA00138                                                        5


pocket insurance premiums, but did not make a comparable adjustment for Mother’s out-

of-pocket insurance premiums. The parties’ paystubs are part of the record in this matter.

Mother’s paystub establishes she pays $112.07 every two weeks for health insurance,

including vision and dental.     Although the trial court noted “the health insurance

calculation [on Mother’s worksheet] is inaccurate”, it did not indicate what the accurate

calculation should be, if any, for Mother.

        {¶11} As Mother presented evidence to the trial court establishing her bi-monthly

out-of-pocket expenditure for health insurance, we find the trial court erred in failing to

adjust Mother’s gross income on the Child Support Worksheet by said amount. However,

we find the trial court did not err in failing to adjust Mother’s gross income by her child

care expenses. On the worksheet she submitted to the trial court, Mother did not include

any adjustment for child care expenses. Mother also has failed to identify where in the

record she presented evidence or testimony to the trial court relative to her child care

expenses.    Further, the affidavit attached to Mother’s Brief to this Court cannot be

considered as it was not in the record before the trial court. We find there was no evidence

of Mother’s actual child care expenses before the trial court.

        {¶12} Mother’s sole assignment of error is sustained, in part, and overruled, in

part.
Stark County, Case No. 2019CA00138                                                         6


       {¶13} The judgment of the Stark County Court of Common Pleas, Juvenile

Division, is affirmed in part, reversed in part, and the matter is remanded for recalculation

of child support consistent with this Opinion and the law.




By: Hoffman, P.J.
Gwin, J. and
Wise, Earle, J. concur